          Case 1:16-cr-00671-PKC Document 64 Filed 07/23/20 Page 1 of 1
          Case 1:16-cr-00671-PKC Document 63 Filed 07/21/20 Page 1 of 1




                                         LAW OFFICE OF

                         LORRAINE GAULI-RUFO, ESQ.
                                       (LGR LAW, LLC)
NEW JERSEY OFFICE                                                            NEW YORK OFFICE
130 POMPTON A VENUE                                                          48 WALL STREET, 5rn FLOOR
VERONA, NJ 07044                                                             NEW YORK, NY 10004
(973) 239-4300                                                               (646) 779-2746

                                     LGAULlRUF0@GMAIL.C0M
                                        WWW .LGAULIRUFO.COM
                                         FAX: (973) 239-4310



                                                                             July 21, 2020
                                                           Appi1cat1on Gramcd.
ViaECF
Honorable Kevin Castel
United States District Judge
500 Pearl Street
New York, NY 10007

                   Re:   United States v. Rolando Ossa-Calderon
                         Docket No.: 16 er. 671- (PKC)

Dear Judge Castel:

        I was appointed pursuant to the Criminal Justice Act ("CJA") to represent Mr. Ossa-
Calderon in the above matter. He is currently serving a sentence at Fart Dix, FCL He has contacted
my office seeking my reappointment on his behalf to seek Compassion&i~elease/Reduction in
Sentence, based upon the COVID-19 pandemic and his medical hi_story.'51:herefore, I respectfully
                                                                                _______....(,.
request that Your Honor reappomt me under the CJA to file a mot10n on1\is behalf.


                                                       Respectfully submitted,

                                                         s/ Lorraine Gauli-Rufo

                                                       Lorraine Gauli-Rufo
                                                       Attorney for Rolando Osso-Caleron
cc:     Counsel of Record
